Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8- is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101014347 (“Park” or “P”) (made of record by applicant in 16/146,649, including English translation).
Regarding claim 8, 10-13, and 17 P teaches an apparatus comprising: a dielectric substrate (110, 120, 130, and 150 of fig 1, together); a ground trace on the dielectric substrate (as shown on the lower surface of 110); a first patch element on the dielectric substrate (as shown on the top of 110), wherein the first patch element extends across a first lateral area (as shown); a first positive antenna feed terminal coupled to the first patch element (as shown below the patch); a second patch element on the dielectric substrate (as shown on top of 130), wherein the first patch element is interposed between the second patch element and the ground trace (as shown), the second patch element extending across a second lateral area that is greater than the first lateral area (as shown); and a second positive antenna feed terminal coupled to the second patch element (as shown the patch is fed from below), wherein the first patch element is configured to radiate in a first frequency band and the second patch element is configured to radiate in a second frequency band that is lower than the first frequency band (the patch on 130 is larger than the patch on 110, so it will radiate at a lower frequency).
Regarding claim 10, P teaches a parasitic element on the dielectric substrate (shown on 150), wherein the second patch element is interposed between the parasitic element and the first patch element (as shown).
Regarding claim 11, P teaches a dielectric layer (140), wherein the first patch element and the second patch element are configured to radiate through the dielectric layer (the antennas operate as antenna, and, therefore, transmit through 140).
Regarding claim 12, P teaches that the dielectric substrate is mounted to the dielectric layer (as shown).
Regarding claim 13, P teaches that the dielectric layer comprises a dielectric electronic device housing wall (the sides of the layer can be considered a wall housing the electronic device radiators).
Regarding claim 17, P teaches a first conductive via coupled to the first positive antenna feed terminal through a first opening in the ground trace (the feed enters from the bottom); and a second conductive via coupled to the second positive antenna terminal through a second opening in the ground trace (the second feed also enters from the bottom.


Allowable Subject Matter
Claims 1-7 and 18-20 are allowed.
Claims 9, 14, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845